Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detained Action
	This action is in response to Applicant’s submission December 29, 2021 After Final.

	Applicant’s proposed amendment submitted December 29, 2021 will be entered.  The rejection of claims 1-10 and 12-18 under 35 USC 112(a) for lacking enablement for methods of preventing metabolic disorders is withdrawn.  However, the amendment and accompanying arguments are not seen to be persuasive to overcome the rejections under 35 UC 103 of record in the previous final office action of November 1, 2021.  The claims have been amended to remove references to preventative methods and to limit the subjects being treated to those suffering from laminitis or pituitary pars intermedia dysfunction.  Additionally, the rejection of claims 1-10, 12-15, and 18 for claiming the same invention as claims 1-13 of US patent 10864225 is withdrawn in view of the removal of equine metabolic syndrome from among conditions treated in the claimed method.
With respect to the rejections over Mascitti et al. in view of Frank or Cai et al. in view of Frank, Applicant argues that treatment of equine metabolic syndrome as described in the rationale for the rejections would not necessarily involve treatment of laminitis or pituitary pars intermedia dysfunction as required by the claims as currently presented.  However, the treatment of these conditions overlaps substantially with treatment indications discussed in the cited references.  For example with respect to laminitis, Frank discloses that the most common presentation of equine metabolic syndrome involves both obesity and laminitis. (p. 260 left column second paragraph) Insulin resistance is also disclosed as a component of EMS likely to predispose horses to laminitis. (p. 260 right column second paragraph) Frank further discloses the contribution of obesity to a pro-inflammatory state leading to laminitis. (p. 
	With respect to pituitary pars intermedia dysfunction, (PPID) even apart from its known association with laminitis, the treatment of which is discussed above, MacFarlane (Reference included with PTO-892) discloses an association of PPID with obesity and insulin resistance. (p. 99 fourth paragraph) The further publication by Frank et al. (Frank et al. 2013, reference included with PTO-892) discloses insulin resistance as a consequence of PPID. (p. 104 left column second paragraph, p. 106 right column third paragraph) Therefore even if the claims were amended to focus solely on treatment of PPID, one of ordinary skill in the art would have found it to be obvious to use the claimed compounds to manage insulin resistance in equines suffering from PPID.
	Applicant further argues that based on the disclosure of Mahmood, the prediction of safe and effective doses of drugs in animals is unpredictable.  This argument is not found persuasive for reasons a priori prediction of the optimal dose of a particular compound for horses might be unpredictable, one of ordinary skill in the art could still determine this dose experimentally.  In fact the knowledge that optimal veterinary dosages differ from optimal human dosages would motivate one of ordinary skill in the art to conduct the routine experimentation necessary to determine this optimal dosage in the particular species being treated.
	The rejections of claims 1-10 and 12-18 for claiming the same invention as claims 1-10 and 12-18 of US patent 10688116 and of claims 1-6, 8-10, 12-14, and 18 for claiming the same invention as claims 1-3, 5-7, 9, 11, and 14-17 of US patent 10555958 are maintained for reasons of record in the previous office action.  Applicant has declined to traverse these rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        1/14/2022